UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/15 Date of reporting period:12/31/14 Item 1. Schedule of Investments. Schedule of Investments December 31, 2014 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 52.90% Commercial& Professional Services - 2.72% Tetra Tech, Inc. $ Diversified Financials - 12.11% Berkshire Hathaway, Inc. - Class B (a) Dundee Corp. - Class A (a)(b) Leucadia National Corp. Oaktree Capital Group LLC The Bank Of New York Mellon Corp. Energy - 3.64% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Northern Oil and Gas, Inc. (a) Health Care Equipment & Services - 5.39% Express Scripts Holding Co. (a) Intuitive Surgical, Inc (a) Materials - 1.51% Hawkins, Inc. Media - 5.39% Corus Entertainment, Inc. - Class B (b) IPSOS (b) World Wrestling Entertainment, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 2.65% Bio-Rad Laboratories, Inc. (a) Retailing - 4.59% American Eagle Outfitters, Inc. Hornbach Baumarkt AG (b) Staples, Inc. Software & Services - 7.64% Amdocs Ltd. (b) Microsoft Corp. The Western Union Co. Technology Hardware & Equipment - 3.77% Cisco Systems, Inc. Ingram Micro, Inc. (a) Telecommunication Services - 1.57% Telephone & Data Systems, Inc. Transportation - 1.92% Royal Mail PLC (b) TOTAL COMMON STOCKS (Cost $201,069,768) PREFERRED STOCK - 2.16% Commercial & Professional Services - 2.16% Pitney Bowes International Holdings, Inc. (c) (Cost: $9,706,125; Original acquisition date: 09/16/2014) TOTAL PREFERRED STOCK (Cost $9,706,125) Principal CORPORATE BONDS - 25.39% Amount Capital Goods - 0.93% Oshkosh Corp. 8.500%, 03/01/2020 $ Consumer Durables & Apparel - 2.51% Smith & Wesson Holding Corp. 5.875%, 06/15/2017 (c)(d) (Cost: $8,487,000; Original acquisition date: 06/11/2013) Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (c)(d) (Cost: $2,500,000; Original acquisition date: 07/10/2014) Consumer Services - 5.27% Regis Corp. 5.750%, 12/05/2017 (c)(d) (Cost: $8,275,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Speedway Motorsports, Inc. 6.750%, 02/01/2019 Energy - 7.86% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Era Group, Inc. 7.750%, 12/15/2022 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 5.250%, 03/15/2019 Food & Staples Retailing - 0.70% SpartanNash Co. 6.625%, 12/15/2016 (c)(d) (Cost: $3,099,705; Original acquisition date: 02/06/2013) Health Care Equipment & Services - 1.55% Teleflex, Inc. 6.875%, 06/01/2019 Household & Personal Products - 1.73% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 6.625%, 12/15/2020 Materials - 1.40% AuRico Gold, Inc. 7.750%, 04/01/2020 (b)(c) (Cost: $6,634,600; Original acquisition date: 03/17/2014) Retailing - 1.92% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Transportation - 1.52% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 TOTAL CORPORATE BONDS (Cost $120,581,504) CONVERTIBLE BOND - 1.80% Diversified Financials - 1.80% Ezcorp, Inc. 2.125%, 06/15/2019 (c) (Cost: $7,508,303; Original acquisition date: 07/21/2014) TOTAL CONVERTIBLE BOND (Cost $7,508,303) Total Investments (Cost $338,865,700) - 82.25% Other Assets in Excess of Liabilities - 17.75% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2014 was $45,970,130, which represented 10.48% of net assets. (d) Security is considered illiquid and may be difficult to sell. Open Forward Currency Contracts December 31, 2014 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Morgan Stanley 02/25/2015 U.S. Dollars Canadian Dollars $ Wells Fargo 04/14/2015 U.S. Dollars Euro $ Schedule of Investments December 31, 2014 (Unaudited) Intrepid Small Cap Fund Shares Value COMMON STOCKS - 27.89% Commercial& Professional Services - 3.07% Tetra Tech, Inc. $ Diversified Financials - 2.13% Dundee Corp. - Class A (a)(b) Energy - 5.56% Contango Oil & Gas Co. (a) Newfield Exploration Co. (a) Northern Oil and Gas, Inc. (a) SM Energy Co. Unit Corp. (a) Materials - 2.66% AuRico Gold, Inc. (b) Pan American Silver Corp. (b) Sandstorm Gold Ltd (a)(b) Media - 5.90% Corus Entertainment, Inc. - Class B (b) IPSOS (b) Pharmaceuticals, Biotechnology & Life Sciences - 3.12% Bio-Rad Laboratories, Inc. (a) Software & Services - 4.14% Amdocs Ltd. (b) CSG Systems International, Inc. Technology Hardware & Equipment - 1.31% Ingram Micro, Inc. (a) TOTAL COMMON STOCKS (Cost $146,666,484) PREFERRED STOCK - 1.70% Commercial & Professional Services - 1.70% Pitney Bowes International Holdings, Inc. (c) (Cost: $9,713,113; Original acquisition date: 06/24/2014) TOTAL PREFERRED STOCK (Cost $9,713,112) Principal CONVERTIBLE BOND - 2.00% Amount Diversified Financials - 2.00% Ezcorp, Inc. 2.125%, 06/15/2019 (c) (Cost: $10,157,340; Original acquisition date: 10/08/2014) $ TOTAL CONVERTIBLE BOND (Cost $10,157,340) Total Investments (Cost $166,536,936) - 31.59% Other Assets in Excess of Liabilities - 68.41% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2014 was $20,685,000, which represented 3.70% of net assets. Schedule of Open Forward Currency Contracts December 31, 2014 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Morgan Stanley 02/06/2015 U.S. Dollars Canadian Dollars $ Morgan Stanley 02/25/2015 U.S. Dollars Euro Morgan Stanley 02/25/2015 U.S. Dollars Euro $ Schedule of Investments December 31, 2014 (Unaudited) Intrepid Income Fund Shares Value COMMON STOCK - 1.00% Media - 1.00% Corus Entertainment, Inc. - Class B (a) $ TOTAL COMMON STOCK (Cost $1,076,394) PREFERRED STOCK - 4.36% Commercial & Professional Services - 4.36% Pitney Bowes International Holdings, Inc. (b) (Cost: $4,287,100; Original Acquisition date: 05/02/2014) TOTAL PREFERRED STOCK (Cost $4,287,100) Principal CORPORATE BONDS - 54.69% Amount Capital Goods - 1.84% Oshkosh Corp. 8.500%, 03/01/2020 $ Consumer Durables & Apparel - 4.85% Smith & Wesson Holding Corp. 5.875%, 06/15/2017 (b)(c) (Cost: $3,188,000; Original acquisition date: 06/11/2013) Smith & Wesson Holding Corp. 5.000%, 07/15/2018 (b)(c) (Cost: $1,500,000; Original acquisition date: 07/10/2014) Consumer Services - 12.01% Regis Corp. 5.750%, 12/05/2017 (b)(c) (Cost: $4,225,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Speedway Motorsports, Inc. 6.750%, 02/01/2019 Energy - 14.69% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Era Group, Inc. 7.750%, 12/15/2022 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 5.250%, 03/15/2019 Food & Staples Retailing - 2.10% SpartanNash Co. 6.625%, 12/15/2016 (b)(c) (Cost: $2,066,470; Original acquisition date: 02/06/2013) Health Care Equipment & Services - 2.13% Teleflex, Inc. 6.875%, 06/01/2019 Household & Personal Products - 3.85% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 6.625%, 12/15/2020 Materials - 3.06% AuRico Gold, Inc. 7.750%, 04/01/2020 (a)(b) (Cost: $3,205,475; Original acquisition date: 03/17/2014) Retailing - 7.57% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Rent-A-Center, Inc. 6.625%, 11/15/2020 4.750%, 05/01/2021 Transportation - 2.59% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 TOTAL CORPORATE BONDS (Cost $57,051,624) CONVERTIBLE BOND - 3.09% Diversified Financials - 3.09% Ezcorp, Inc. 2.125%, 06/15/2019 (b) (Cost: $2,829,727; Original acquisition date: 07/21/2014) TOTAL CONVERTIBLE BOND (Cost $2,829,727) Total Investments (Cost $65,244,845) - 63.14% Other Assets in Excess of Liabilities - 36.86% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) The security, sold within the terms of a private placement memorandum, is exempt from registration upon resale under Rule 144A under the Securities Act of 1933. The aggregate value of restricted securities at December 31, 2014 was $21,178,995, which represented 21.87% of net assets. (c) Security is considered illiquid and may be difficult to sell. Schedule of Open Forward Currency Contracts December 31, 2014 (Unaudited) Counterparty of Contract Forward Settlement Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered in Local Currency Unrealized Appreciation Wells Fargo 03/09/2015 U.S. Dollars Canadian Dollars $ Schedule of Investments December 31, 2014 (Unaudited) Intrepid Disciplined Value Fund Shares Value COMMON STOCKS - 54.96% Commercial& Professional Services - 1.00% Tetra Tech, Inc. $ Consumer Durables & Apparel - 3.73% Coach, Inc. Mattel, Inc. Diversified Financials - 10.13% Leucadia National Corp. Northern Trust Corp. Oaktree Capital Group LLC The Bank Of New York Mellon Corp. Energy - 2.98% Newfield Exploration Co. (a) Northern Oil and Gas, Inc. (a) SM Energy Co. Health Care Equipment & Services - 8.38% Intuitive Surgical, Inc. (a) Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Insurance - 1.41% Aspen Insurance Holdings Ltd. (b) Materials - 2.20% AuRico Gold, Inc. (b) Newmont Mining Corp. Pan American Silver Corp. (b) Media - 1.69% IPSOS (b) Quarto Group, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 0.89% Bio-Rad Laboratories, Inc. (a) Retailing - 4.91% American Eagle Outfitters, Inc. Staples, Inc. Software & Services - 8.85% Amdocs Ltd. (b) CSG Systems International, Inc. Microsoft Corp. Teradata Corp. (a) The Western Union Co. Technology Hardware & Equipment - 5.30% Apple, Inc. Cisco Systems, Inc. Telecommunication Services - 3.49% Telephone & Data Systems, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $22,411,555) Total Investments (Cost $22,411,555) - 54.96% Other Assets in Excess of Liabilities - 45.04% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security. Schedule of Investments December 31, 2014 (Unaudited) Intrepid International Fund Shares Value COMMON STOCKS - 38.06% Australia - 8.75% Fantastic Holdings Ltd. $ GUD Holdings Ltd. Programmed Maintenance Services Ltd. Canada - 11.14% Corus Entertainment, Inc. - Class B Dundee Corp. - Class A (a) Imvescor Restaurant Group, Inc. Sandstorm Gold Ltd. (a) France - 3.82% IPSOS Germany - 7.63% Balda AG (a) Hornbach Baumarkt AG Italy - 2.10% Delclima (a) United Kingdon - 4.62% Quarto Group, Inc. TOTAL COMMON STOCKS (Cost $188,229) Total Investments (Cost $188,229) - 38.06% Other Assets in Excess of Liabilities - 61.94% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Footnotes to the Schedules of Investments December 31, 2014 1. Summary of Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States ("GAAP"). Valuation of Securities The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds, senior loans, preferred securities and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.Amortized cost will not be used if its use would be inappropriate due to credit or other impairments of the issuer.These securities will generally be classified as Level 2 securities. Forward currency contracts derive their value from the underlying currency prices.These are valued by a pricing service using pricing models.The models use inputs that are observed from active markets, such as exchange rates.These contracts are classified as Level 2. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds' adviser pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities. The inputs and methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. As of December 31, 2014, the Funds' assets and liabilities carried at fair value were classified as follows: Intrepid Capital Fund Description Level 1 Level 2 Level 3 Total Assets Total Common Stocks* $ $
